Citation Nr: 0413649	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $15,543.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had active service from May 1970 to August 1972.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the RO's Committee on 
Waivers and Compromises, which denied the veteran's request 
for waiver of recovery of an overpayment of nonservice-
connected pension benefits in the amount of $15,543 on the 
basis that the request was not submitted in a timely manner.  

The veteran was scheduled to appear at a hearing at the RO in 
January 2004, which he had previously requested; however, he 
withdrew his request in January 2004.  


FINDINGS OF FACT

1.  The first letter notifying the veteran of an overpayment 
of nonservice-connected pension benefits in the amount of 
$15,543 was mailed on July 19, 2002; attached to this notice 
was information advising the veteran of his rights to request 
waiver of the debt within 180 days.

2.  The veteran's request for waiver of recovery of the 
overpayment of nonservice-connected pension benefits was 
first received by the RO on March 12, 2003, more than 180 
days following issuance of the notice of overpayment.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of nonservice-connected pension benefits in the amount of 
$15,543 was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 
7105 (West 2002); 38 C.F.R. § 1.963(b) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

As an initial matter, the Board addresses the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA, which was enacted on 
November 9, 2000, redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  For 
example, the VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Notwithstanding the requirements of the VCAA, the Board 
observes that claims for waiver of recovery of a debt owed to 
VA are governed by the provisions of Chapter 53 of Title 38 
of the United States Code.  This statute contains its own 
specific notice and duty to assist provisions.  The 
provisions of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 
2002), are relevant to a different chapter of Title 38, and 
do not apply to this appeal.  See Barger v. Principi, 16 Vet. 
App. 132 (2002) (the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  

In any event, through a March 2003 letter notifying the 
veteran of the decision of the RO's Committee on Waivers and 
Compromises and a statement of the case issued to him in June 
2003, the RO has notified the veteran of the appropriate laws 
and regulations relating to requests for a waiver of recovery 
of an overpayment, the evidence it considered regarding the 
claim, and the reasons for its determination.  Additionally, 
prior to certification and transfer of the case to the Board 
in February 2004 for consideration, the veteran was given 
ample opportunity to submit evidence and argument in support 
of his claim, to include a personal hearing that he declined.  
In a February 2004 letter, the RO also informed the veteran 
about how to submit additional evidence to the Board, but he 
has not proffered anything in relation to his appeal since 
that letter, nor has he indicated that there was any existing 
information or evidence pertinent to his appeal that has not 
been obtained.  In short, all evidence needed for an 
equitable determination in the instant appeal has been 
obtained, and the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Merits of Claim for Waiver of Recovery of the 
Overpayment

The record shows that the veteran was awarded nonservice-
connected pension benefits, effective in September 1995, 
based on his having no income.  In March 2002, the veteran 
submitted to the RO a VA form and a copy of a marriage 
certificate, which indicated that he was married in July 
2000.  In a March 2002 letter, the RO requested the veteran 
to complete and return a pension Eligibility Verification 
Report (EVR) in order to determine the amount of his family 
income, as his pension award was an income-based entitlement.  
The RO also informed the veteran that should his spouse's 
income be sufficient to preclude him from receiving 
nonservice-connected pension benefits, it would reduce his 
benefits to the 10 percent service-connected rate, effective 
August 1, 2000.  (The veteran was receiving nonservice-
connected pension in lieu of service-connected disability 
compensation, as the pension represented the greater 
benefit.)  The veteran returned the EVR in March 2002, 
showing that his spouse was in receipt of income in the form 
of wages from employment and a monthly life insurance 
dividend.  

By letter dated in July 2002, the RO notified the veteran 
that his pension payments were terminated, effective August 
1, 2000, because his total family income exceeded the 
regulatory limits.  (Service-connected disability 
compensation, however, was re-established, effective August 
1, 2000, and the VA took this into account when calculating 
the amount of the overpayment.)  The RO informed the veteran 
that the termination resulted in an overpayment of benefits 
that would have to be repaid, and that he would receive a 
separate letter concerning the amount of the overpayment, 
procedures for repayment, and right to request a waiver of 
recovery of the overpayment.

The threshold question to be answered in this case is whether 
the veteran filed a timely request for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $15,543.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within two years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the VA to the debtor, or (2) except as otherwise provided 
herein, if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180 day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 
5302(a).

In this case, a notice of overpayment of nonservice-connected 
pension benefits in the amount of $15,543 was mailed to the 
veteran on July 19, 2002.  The VA's Debt Management Center, 
located in St. Paul, Minnesota, indicated on a form referring 
the veteran's debt to the RO's Committee on Waivers and 
Compromises that the first letter was sent on July 19, 2002.  
In additional documentation from the Debt Management Center 
to the Committee on Waivers includes a certification that the 
first "demand" letter was sent to the veteran on July 19, 
2002 and not returned as undeliverable.  As indicated, 
information regarding the veteran's rights to request waiver 
of the debt within 180 days was attached to this notice.

In July 2002 the RO did receive a statement from the veteran, 
claiming an increased rating for a service-connected 
disability and for service connection for another disability.  
This statement was dated and received on July 8, 2002, that 
is, following notice of the termination of his nonservice-
connected pension but prior to the notice from the Debt 
Management Center of the amount of his overpayment.  The 
statement does not refer in any way to the just-created debt 
and does not indicate an intent to file a request for waiver 
of recovery of any debt.  

On February 28, 2003, the record indicates that the veteran 
called the RO to determine the status of his claim and of his 
"waiver."  It was noted that he had a question regarding 
his pension claim that had been denied for reasons that his 
spouse's income "disqualified" him.  

On March 12, 2003, the RO received a financial status report 
from the veteran, dated that same day.  Six days later, the 
record shows that the veteran called and informed the RO that 
he had recently visited and completed a request for waiver of 
recovery of a debt and a financial report on which he had 
failed to include the amount of monthly child support he was 
paying.  

By decision in March 2003, the RO's Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of the $15,543 overpayment because his request was 
not received within the requisite 180 days following the 
notification of indebtedness in July 2002.  It was noted that 
the overpayment was created because his wife's income made 
him ineligible for any pension benefit.  In an April 2003 
statement, the veteran submitted a notice of disagreement 
with the RO's determination.

In June 2003, the RO issued the veteran a statement of the 
case that provided the pertinent laws and regulations 
pertaining to the issue of a timely waiver request and an 
explanation of the RO's denial on the basis of a waiver 
request that was not received within the applicable time 
limit.  The RO received the veteran's substantive appeal in 
July 2003, on which he indicated his belief that he filed an 
"appeal" in July 2002 at the RO, within the "180 day 
window."    

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $15,543 was not 
received by the RO within 180 days from July 19, 2002.  The 
uncontroverted evidence demonstrates that the veteran's 
request for waiver was first received on March 12, 2003, 
beyond the time limit provided by law.  Even if the veteran's 
telephone call to the RO on February 28, 2003 in regard to 
his "waiver" is construed as a waiver request, his request 
for waiver would still be beyond the 180 day time limit.  

It has not been contended or shown that the veteran ever 
requested an extension of time to file a waiver request.  As 
discussed, the veteran instead maintains that he personally 
filed a request for waiver at the RO in July 2002.  However, 
there is no evidence to show that at his July 8, 2002 visit 
to the RO he expressed an intent to file a request for 
waiver, in addition to the other claims he filed that day, 
and the only written statement received in July 2002 did not 
reference any debt or any waiver option.  The record shows 
that when the veteran filed his increase and service 
connection claims with the RO on July 8, 2002, VA's Debt 
Management Center had yet to send him a notice of the amount 
of the overpayment at issue or his appellate rights in regard 
to that debt creation.  A close review of the claims file 
fails to reveal any correspondence from the veteran within 
180 days of notification of his overpayment that could 
reasonably be interpreted as a request for waiver.  Based on 
these facts, the veteran's claim with regard to the 
overpayment of $15,543 must be denied on the grounds that he 
failed to file an application for waiver of recovery of that 
debt within the applicable time period as set forth in the 
applicable laws and regulations.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$15,543 was not received, the appeal is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



